Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 11, 21 and 29
b.	Pending: 1-2, 5-12 and 15-36
	Claims 1, 7, 11 and 17 have been amended. Claims 21-36 have been added and claims 3-4 and 13-14 have been cancelled.

Specification
The new title is reviewed and accepted by examiner.

Claim Rejections - 35 USC § 112

Claim 7 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn pursuant to claim amendment.

Allowable Subject Matter
Claim1-2, 5-12 and 15-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 21 and 29 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a first converter configured to step down the voltage of the second terminal: and a diode including an anode connected to an output terminal of the first converter and a cathode connected to the third terminal: and a current flows from the anode of the diode to the cathode of the diode when a difference between the voltage of the third terminal and a voltage of the output terminal of the first converter is equal to or more than a third threshold voltage”; for independent claim 1;
“a first converter configured to step down the voltage of the second terminal and a diode including an anode connected to an output terminal of the first converter and a cathode connected to the third terminal, wherein the third voltage is higher than the first voltage, and the second threshold voltage is higher than the first threshold voltage, a current flows from the anode of the diode to the cathode of the diode when a difference between the voltage of the third terminal and a voltage of the output terminal of the first converter is equal to or more than a third threshold voltage”; for independent claim 11;
“a metal-oxide-semiconductor field-effect transistor (MOSFET) connected to the first terminal and the third terminal, wherein the third voltage is higher than the first voltage, the second threshold voltage is higher than the first threshold voltage, and the power supply circuit is further configured to: upon the voltage supplied to the first terminal being higher than the first threshold voltage, by turning on the MOSFET, supply the first voltage to the third terminal; and upon the voltage of the second terminal being equal to or lower than the second threshold voltage, by turning off the MOSFET, stop charging of the capacitor and stop supplying the first voltage to the third terminal”; for independent claim 21; and
“a metal-oxide-semiconductor field-effect transistor (MOSFET) connected to the first terminal and the third terminal, and the control circuit is further configured to: upon the voltage supplied to the first terminal being higher than the first threshold voltage, by turning on the MOSFET, supply the first voltage to the third terminal; and upon the voltage of the second terminal being equal to or lower than the second threshold voltage, by turning off the MOSFET, stop charging of the capacitor and stop supplying the first voltage to the third terminal”; for independent claim 29 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
6/22/2022